 1   Gary R. Selvin, State Bar No. 112030
     Robin D. Korte, State Bar No. 182553
 2   SELVIN WRAITH HALMAN LLP
 3   505 14th Street, Suite 1200
     Oakland, CA 94612
 4   Telephone: (510) 874-1811
     Facsimile: (510) 465-8976
 5   E-mail: gselvin@selvinwraith.com
             rkorte@selvinwraith.com
 6
 7   Attorneys for
     UNIGARD INSURANCE COMPANY and
 8   ONEBEACON INSURANCE COMPANY
 9
10                           IN THE UNITED STATES DISTRICT COURT
11                        FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13 UNIGARD  INSURANCE COMPANY
   and ONEBEACON INSURANCE
                                               CASE NO.: 2:18-cv-00188-KJM-CKD

14 COMPANY,                                    Assigned to: Honorable Kimberly J.
                                               Mueller
15                      Plaintiffs,
                                               STIPULATION AND ORDER TO
16           v.                                LIFT STAY TO TAKE LIMITED
                                               DISCOVERY FROM GARY MATTES
17 GEORGE     PERRY AND SONS, INC., a
   California Corporation, GARY
18 MATTES,    individually and dba GARY'S
   APIARIES and DOES 1 through 20,
19 inclusive,
20                      Defendants.

21 NATIONWIDE AGRIBUSINESS                     CASE NO.: 2:17-cv-01910-KJM-CKD
   INSURANCE; and NATIONWIDE
22 MUTUAL INSURANCE COMPANY,                   Assigned to: Honorable Kimberly J.
                                               Mueller
23                      Plaintiffs,

24           v.

25 GEORGE PERRY AND SONS, INC.;
   and PAUL GOMES,
26
             Defendants.
27
28                                   1
             STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                       DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
1                                          THE PARTIES
2            Plaintiffs in the related, captioned insurance coverage actions are
3    NATIONWIDE AGRIBUSINESS INSURANCE, and NATIONWIDE MUTUAL
4    INSURANCE COMPANY (“Nationwide”) in Case No. 2:17-cv-01910-KJM-CKD
5    and UNIGARD INSURANCE COMPANY and ONEBEACON INSURANCE
6    COMPANY (collectively, “Unigard), in Case No. 2:18-cv-00188-KJM-CKD.
7            GEORGE PERRY & SONS, INC. (“Perry”) is a Defendant in both cases, but
8    GARY MATTES, individually, and doing business as GARY’S APIARIES, is a
9    Defendant in only the Unigard action (Case No. 2:18-cv-00188-KJM-CKD).
10           Nevertheless, these parties collectively enter into the following stipulation.
11                                PURPOSE OF STIPULATION
12           Plaintiffs moved for summary judgment in their respective insurance coverage
13   cases for a finding of no coverage for Perry arising from an underlying liability action:
14   Gary Mattes, et al v. George Perry and Sons, Inc., San Joaquin County Superior Court
15   case number STK-CV-UPI-2013-0012146 (“Mattes v. Perry”). Defendants opposed
16   the motions. The Court presided over hearings on both motions, as well as over a
17   hearing on Defendant Perry’s motions to stay each respective coverage action until
18   resolution of the underlying Mattes v. Perry liability action.
19           During hearings on the motions for summary judgment, the Court reached an
20   agreement with the Plaintiffs that both coverage actions would be stayed pending
21   rulings on the motions for summary judgment. The Court eventually denied Plaintiffs’
22   motions for summary judgment, and asked all the parties to consider and respond with
23   their respective positions on whether the stays as to each coverage action should
24   continue. In response, the parties prepared a Joint Status Report, with the Plaintiffs
25   setting forth their respective positions on why the stay should be lifted entirely, or, in
26   the alternative, that the stay be modified so as to permit limited discovery from
27   Defendants Perry and Mattes. Defendant Perry’s position opposed any lifting or
28   modification of the stay. Mattes affirmatively
                                                2 took no position.
           STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                            DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
 1           During the November 1, 2018 Status Conference, Plaintiffs and Defendant Perry
 2   responded to the Court’s preliminary findings and argued their respective positions.
 3   Defendant Mattes took no position. The Court indicated that there were bases to grant
 4   some, limited relief from the stay—primarily discovery that might be taken from
 5   Defendant Mattes due to concerns regarding his health. The Court asked the parties to
 6   attempt to reach agreement through stipulation that would permit the deposition of
 7   Gary Mattes on the limited grounds consistent with Plaintiffs’ requests in regard to
 8   facts surrounding Mattes’ activities evidencing any control he may have exercised over
 9   his bees and hives. That same day, the Court issued two, almost identical, Minute
10   Orders directing that “within seven (7) days the parties shall file a stipulation and
11   proposed order that provides for the taking of Mr. Mattes’ deposition, or if the parties
12   are unable to reach an agreement, a motion to compel noticed before the Magistrate
13   Judge.”
14           Consistent with the Court’s respective minute orders, the Parties stipulate as
15   follows:
16                                        STIPULATION
17       1. Pursuant to FRCP Rule 30 Plaintiff Unigard shall serve a notice of the
18 deposition of Gary Mattes by November 13, 2018.
19       2. The location of the deposition shall be at SHER EDLING LLP, 100
20 Montgomery Street, Suite 1410, San Francisco, California (628) 231-2500; and will
21 commence on December 13, 2018, but only after the parties in the underlying Mattes v.
22 Perry matter complete their own deposition of Mr. Mattes. Upon that completion, the
23 Plaintiffs in the instant, related coverage actions shall commence their deposition of Mr.
24 Mattes, and are permitted to depose Mr. Mattes for 2.5 hours, excluding any redirect
25 that Defendants in the instant, related coverage actions may offer. In order to preserve
26 enough time, Plaintiffs in the instant, related coverage actions shall notice Mr. Mattes’
27 deposition to continue or commence on December 14, and shall commence and
28 continue at SHER EDLING LLP’s offices. 3This deposition of Mr. Mattes shall be
          STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                       DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
 1 before a certified court reporter, and shall be taken by stenographic and audiovisual
 2 means.
 3       3. All parties to this Stipulation shall be permitted to question Mr. Mattes pursuant
 4 to the above time limitations; but all parties’ questions shall be limited in scope. All
 5 questions must relate to Mr. Mattes’ exercise of possession, custody, and or control
 6 over his bees and their hives while Mattes’ bees pollinated Perry’s crops/fields from
 7 approximately 2009 through 2012.
 8       4. At least ten calendar days prior to Mr. Mattes’ deposition, any party to this
 9 stipulation may serve a written request for production of documents relating to Mr.
10 Mattes’ exercise of possession, custody, and or control over his bees and their hives
11 while Mattes’ bees pollinated Perry’s crops/fields from approximately 2009 through
12 2012.
13       5. Any document produced prior to and at the Mattes deposition pursuant to this
14 stipulation shall be deemed inadmissible in the underlying Mattes liability action,
15 unless said document is obtained by parties in the underlying Mattes liability action
16 through valid procedural and discovery means in that underlying Mattes liability action.
17       6. Absent a court order from a court with competent jurisdiction to the contrary,
18 Mr. Mattes’ deposition testimony and deposition transcript taken pursuant to this
19 stipulation shall be inadmissible in the underlying Mattes liability case—including, but
20 not limited to, trial of the underlying Mattes liability case, appeal and remand for
21 further issues and or new trial.
22       7. Within fifteen (15) days after service of the deposition transcript (or notice
23 thereto) to Mr. Mattes’ counsel, Mr. Mattes shall make all corrections thereto and sign
24 the deposition. If, after said fifteen (15) days, Mr. Mattes has not made corrections and
25 signed the deposition, the transcript shall be deemed final and correct pursuant to FRCP
26 Rule 30(e).
27
28                                   4
             STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                       DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
1            8.         Except for the limited discovery permitted in paragraphs 3 and 4 above, or
2    to the extent any party obtains further relief from the stay, the Court’s stay shall remain
3    in full force and effect pending full and final resolution of the underlying Mattes
4    liability actions against Perry.
5        IT IS SO STIPULATED.
6
7     Dated: November 9, 2018                    SELVIN WRAITH HALMAN LLP
8
9
                                                 By    /s/ Gary L. Selvin
10                                                    Gary R. Selvin
                                                      Robin D. Korte
11                                                    Attorneys for Plaintiffs
                                                      UNIGARD INSURANCE COMPANY and
12                                                    ONEBEACON INSURANCE COMPANY
13
14
      Dated: November 9, 2018                       COZEN O’CONNOR
15
16                                                  By: /s/ Fulton M. Smith III
                                                       Fulton M. Smith III
17                                                     Attorneys for
                                                       NATIONWIDE AGRIBUSINESS
18                                                     INSURANCE and NATIONWIDE
                                                       MUTUAL INSURANCE COMPANY.
19
20    Dated: November 9, 2018                       DOWNEY BRAND LLP
21
                                                    By: /s/ John C. McCarron
22                                                     John C. McCarron
                                                       Attorneys for
23                                                     GEORGE PERRY AND SONS, INC.
24
25
26
27
28                                   5
             STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                       DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
1     Dated: November 9, 2018                    SHER EDLING LLP
2
                                                 By: /s/ Katie H. Jones
3                                                   Katie H. Jones
                                                    Attorneys for
4                                                   GARY MATTES dba GARY’S
                                                    APIARIES
5
6
7                                              ORDER
8            The parties having stipulated pursuant to the options set forth in the Court’s
9    November 1, 2018 Minute Oder (EFC 47), and GOOD CAUSE being demonstrated,
10   the Court hereby orders that the stay currently in effect for this matter be lifted for the
11   limited purpose of taking discovery from Gary Mattes in a manner consistent with the
12   limits and guidelines set forth by the parties in the STIPULATION.
13           IT IS SO ORDERED.
14
15   DATE: December 4, 2018.

16
17
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28                                   6
             STIPULATION AND ORDER TO LIFT STAY TO TAKE LIMITED
                       DISCOVERY FROM GARY MATTES
     LEGAL\39043952\1
